DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 02 June 2022), Claims 1-26 are pending and Claims 27-28 are new.
Based on the current set of claims (Claims, 02 June 2022), Claims 1 and 13 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the objection of Claim 25 have been fully considered and are persuasive.  The objection of Claim 25 has been withdrawn. 
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11, 13-14, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210329676 A1 using the filing date of 09 August 2018 corresponding to U.S. Provisional Application No. 62/716,909; hereinafter referred to as “Yang”) in view of Chen et al. (US 20180139082 A1; hereinafter referred to as “Chen”).
Regarding Claim 13, Yang discloses a user equipment (UE) comprising: 
at least one processor (¶219-222 & Fig. 16 | Application 62716909: Pgs. 68-72, Yang discloses a first device, such as a user equipment (UE), comprising a transceiver 106); and 
a non-transitory computer readable storage medium storing programming, the programming including instructions that, when executed by the at least one processor, cause the UE to perform operations (¶224, Yang discloses that the one or more memories may stores instructions, code, or programing for execution by the processor), the operations including: 
receiving downlink control information (DCI) (¶178 & Fig. 13 (S1302)  | Application 62716909: Pgs. 68-72, Yang discloses receiving, by the UE from a base station (BS), downlink scheduling information) that indicates: 
an uplink control channel resource partition in an unlicensed spectrum for transmitting uplink control information (UCI) (¶178 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang discloses that the scheduling information indicates a Physical Uplink Control Channel (PUCCH) resource set where at least one PUCCH resource set may be used for transmitting uplink control information (UCI), which may be HARQ-ACK information, on an unlicensed cell), and 
a listen-before-talk (LBT) type to be used in association with the uplink control channel resource partition (¶178 & Fig. 13 (S1302)  | Application 62716909: Pgs. 68-72, Yang discloses that the scheduling information indicates a listen-before-talk (LBT) type for the corresponding PUCCH resource set); 
performing the LBT type indicated in the DCI (¶178 & Fig. 13 (S1306)  | Application 62716909: Pgs. 68-72, Yang discloses performing, by the UE, an LBT procedure on the PUCCH resource set according to the LBT type indicated in the scheduling information); and 
transmitting the UCI on the uplink control channel resource partition indicated in the DCI (¶178 & Fig. 13 (S1306)  | Application 62716909: Pgs. 68-72, Yang discloses transmitting, by the UE to the BS, HARQ-ACK information on the PUCCH resource indicated in the scheduling information).
However, Yang does not explicitly disclose receiving downlink control information (DCI) that indicates a cyclic prefix (CP) extension for an uplink transmission on the uplink control channel partition.
Chen teaches receiving downlink control information (DCI) that indicates a cyclic prefix (CP) extension (¶85, Chen discloses receiving downlink control information (DCI) that indicate a cyclic prefix (CP)) for an uplink transmission on the uplink control channel partition (Abstract, Chen discloses that the CP may be used in transmissions on uplink control channels).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Yang by receiving downlink control information (DCI) that indicates a cyclic prefix (CP) extension for an uplink transmission on the uplink control channel partition as taught by Chen because inter-symbol interference (ISI) is reduced (Chen, ¶4).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 13.
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 13.
Regarding Claim 14, Yang in view of Chen discloses the UE of claim 13.
Yang further discloses the UCI on the uplink control channel resource partition (¶109 & Claim 8 | Application 62716909: Pgs. 68-72, Yang teaches uplink control information to be transmitted over physical uplink control channel (PUCCH) resource) indicated in the DCI (¶109 & Claim 8 | Application 62716909: Pgs. 68-72, Yang teaches uplink control information to be transmitted and the physical uplink control channel (PUCCH) resource are indicated in the scheduling information) includes hybrid automatic repeat request (HARQ) feedback (¶109 & Claim 8 | Application 62716909: Pgs. 68-72, Yang teaches scheduling information includes HARQ acknowledgment/negative-acknowledgment (ACK/NACK) information) corresponding to a downlink transport block (TB) that is scheduled by the DCI (¶109 & Claim 8 | Application 62716909: Pgs. 68-72, Yang teaches that the HARQ-ACK/NACK information corresponds to data scheduled by the scheduling information), and wherein the transmitting the UCI comprises: transmitting, by the UE, the HARQ feedback on the uplink control channel resource partition indicated in the DCI after the performing the LBT type (¶109 & Claim 8| Application 62716909: Pgs. 68-72, Yang teaches transmitting, by the UE to a base station, the HARQ-ACK/NACK information on the PUCCH resource indicated by the scheduling information after performing LBT procedure according to an LBT type).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 14.
Regarding Claim 21, Yang in view of Chen discloses the UE of claim 13.
Yang further discloses the DCI indicates that LBT type 1 is to be used in association with the uplink resource partition by the absence of an indication, in the DCI, that LBT type 2 is to be used in association with the uplink resource partition (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches that the scheduling information indicates that a particular LBT type is used in association with a particular PUCCH resource set.  Here, the indication of a particular LBT type would also be the absence of another LBT type).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 21.
Regarding Claim 22, Yang in view of Chen discloses the UE of claim 13.
Yang further discloses the uplink control channel resource partition is a particular uplink control channel resource partition (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches a Physical Uplink Control Channel (PUCCH) resource of a plurality of PUCCH resources are selected, by the base station for use by the UE, for a particular type of uplink control information (UCI)), wherein the DCI indicates a plurality of uplink control channel resource partitions on which the UCI may be sent (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches that the scheduling information, indicated by the BS to the UE, indicates a plurality of PUCCH resource sets where the UCI may be transmitted by the UE to the BS), the plurality of uplink control channel resource partitions including the particular uplink control channel resource partition (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches that the plurality of PUCCH resource sets comprises a particular PUCCH resource set corresponding to a particular type of UCI), and wherein the operations comprise: performing a respective LBT type for each uplink control channel resource partition of the plurality of uplink control channel resource partitions (¶178-179 & Fig. 13 (S1304->1306) | Application 62716909: Pgs. 68-72, Yang teaches performing, by the UE, an LBT procedure on the PUCCH resource set according to the corresponding LBT type indicated in the scheduling information), wherein the LBT type performed for the particular uplink control channel resource partition is the LBT type indicated in the DCI (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches that the scheduling information indicates the PUCCH resource set, a corresponding UCI type, and a corresponding LBT type for the PUCCH resource).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 22.
Regarding Claim 23, Yang in view of Chen discloses the UE of claim 22. 	
Yang further discloses the each uplink control channel resource partition of the plurality of uplink control channel resource partitions is on a respective different component carrier (CC) in the unlicensed spectrum (¶178| Application 62716909: Pgs. 68-72, Yang teaches that the HARQ-ACK PUCCH resource may be located on an unlicensed cell or on an unlicensed band).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 23.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen in further view of Shah et al. (US 20210068135 A1; hereinafter referred to as “Shah”).
Regarding Claim 25, Yang in view of Chen discloses the method of claim 1.
However, Yang does not expressly disclose the DCI is received in a physical downlink control channel (PDCCH) on a first component carrier (CC) in the unlicensed spectrum, wherein the DCI further indicates a physical downlink shared channel (PDSCH) on the first CC, and wherein the uplink resource partition includes a physical uplink control channel (PUCCH) on a second CC in the unlicensed spectrum.
Shah, a prior art reference in the same field of endeavor, teaches the DCI is received in a physical downlink control channel (PDCCH) (¶34, Shah discloses that downlink control information is received over a physical downlink control channel) on a first CC in the unlicensed spectrum (¶7, Shah discloses receiving downlink control information that indicates uplink configuration information), wherein the DCI further indicates a physical downlink shared channel (PDSCH) on the first component carrier (CC) (¶34, Shah discloses that the DCI schedules a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH)), and wherein the uplink resource partition includes a physical uplink control channel (PUCCH) on a second CC in the unlicensed spectrum (¶63, Shah discloses that cross-carrier scheduling is possible to schedule resources on another carrier).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yang by requiring that the DCI is received in a physical downlink control channel (PDCCH) on a first CC in the unlicensed spectrum, wherein the DCI further indicates a physical downlink shared channel (PDSCH) on the first CC, and wherein the uplink resource partition includes a physical uplink control channel (PUCCH) on a second CC in the unlicensed spectrum as taught by Shah because the transmission of uplink control data is improved (Shah, ¶5).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen in further view of Liang et al. (US 20210376963 A1; hereinafter referred to as “Liang”).
Regarding Claim 26, Yang in view of Chen the method of claim 1.
Yang further discloses the LBT type indicated in the DCI indicates that no LBT is to be used in association with the uplink control channel resource partition (¶178-179 & Fig. 13 (S1302) | Application 62716909: Pgs. 68-72, Yang teaches that the scheduling information indicates an LBT type for the PUCCH resource set.  ¶109, Yang further teaches that LBT Type 1 can be indicated).
However, Yang does not explicitly disclose the transmitting the UCI on the uplink control channel resource partition shares a channel occupancy time of a base station with a gap of no more than a specific duration from an end of a preceding downlink transmission by the base station.
Liang, a prior art reference in the same field of endeavor, teaches the transmitting the UCI on the uplink control channel resource partition shares a channel occupancy time of a base station with a gap of no more than a specific duration from an end of a preceding downlink transmission by the base station (¶57, Liang teaches transmitting, by the UE to the gNB, an uplink transmission comprising HARQ feedback where the period between the UL transmission and the DL transmission has a channel occupancy time (COT) that is lower than a threshold such as 16 μs).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Yang by requiring that the transmitting the UCI on the uplink control channel resource partition shares a channel occupancy time of a base station with a gap of no more than a specific duration from an end of a preceding downlink transmission by the base station as taught by Liang because enhancing HARQ feedback mechanism improves data transmission scheduling (Liang, ¶5-6).

Allowable Subject Matter
Claims 3-8, 15-20, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474